Gorman, Judge,
concurring in part and dissenting in part.
{¶ 29} I concur in the majority’s decision and judgment affirming the trial court’s judgment in favor of Kinder Morgan in the appeals numbered C-090077 and C-090082; however, I respectfully dissent from the majority opinion as it relates to the appeals numbered C-090691 and C-090700.
{¶ 30} The latter appeals question the degree of deference a reviewing court should give to a trial court’s exercise of discretion when it orders a new trial under the authority of Civ.R. 59(A).
{¶ 31} In addition to the rule’s enumerated range of choices, Civ.R. 59(A) further states, “[A] new trial may also be granted in the sound discretion of the court for good cause shown.”
{¶ 32} When the trial court correctly instructs the jury, its decision to grant a new trial may be based not only on an error of law, but also upon its sound discretion.11 While the instructions in this case were legally correct, the trial court could have found in its discretion that the verdict had resulted in a manifest injustice if the jury was confused.12 The question then is whether a reasonable basis exists in the record to demonstrate the jury’s confusion.
{¶ 33} Unlike the standard of review involving an error of law, which allows de novo review of the trial court’s judgment, the standard of abuse of discretion entitles the trial court to the highest level of deference. When a trial court grants a new trial in the exercise of its sound discretion, the order may be reversed by a reviewing court only when the appellant demonstrates that the trial court abused its discretion.13
*175{¶ 34} An abuse of discretion connotes more than an error of law; it implies an attitude on the part of the trial court that “is unreasonable, arbitrary or unconscionable.”14 In applying this standard, a reviewing court does not have the freedom to substitute its judgment for that of the trial court.15 Therefore, if the trial court’s exercise of discretion exhibits a sound reasoning process, a reviewing court should not disturb the judgment or order.16
{¶ 35} Admittedly, the trial court failed to articulate that its decision to grant the motion for a new trial was a matter of discretion. Notwithstanding this omission, the trial court’s intent to exercise its discretion is clear from the following justification for its action: “[I]n all the years I have been on the bench I have never made a decision to upset the decision of a jury. In this case I am doing it because I believe that it is the fair and just thing to do.”
{¶ 36} Conceding that its instructions were “legally correct,” the trial court reasoned that the jury had been misled because the instructions failed to adequately explain that the duties specified in the industry regulations and federal statutes did not “trump” the duty of ordinary care under the common law. The court said, “I don’t characterize this as a misstatement of law, but as a lack of complete and thorough explanation of what the law is in this case. I only say that only because of how much and how well this industry is regulated. And I believe that without that being pointed out that because of just the sheer amount of regulation of this industry, it foreshadowed this jury’s consideration of what the law is as we, as attorneys, know as the common law. I don’t think it would have been proper for the Court to say these duties arise at common law, but I think that this Court should have said that these are duties that rise at law that prevail regardless of whether the industry is regulated or not.”
{¶ 37} The trial court did not wait until after the verdict to express its apprehension about juror confusion. During the trial, it expressed concern that the jury might have been confused about the common law and the statutory or regulatory duties. The court said to Sterling’s counsel, “You guys went further and gave this jury the impression that your duties only arose from the statute and regulations of this industry and you hit the jury hard with that.”
{¶ 38} The trial court’s broad discretion to grant a new trial is essential “ ‘ “to fulfill [its] function of maintaining general supervision over litigation to guard *176against miscarriages of justice which sometimes occur at the hands of juries.” ’ ”17
{¶ 39} In arriving at its decision on a motion for a new trial, the trial court should be entitled to consider all pertinent circumstances.18 The reviewing court should not selectively reject circumstances that the trial court said it had considered in reaching its decision. Unlike the review of documents, which an appellate court can interpret just as well as the trial court, a trial court has a better opportunity to grasp the atmosphere of the trial. This is not to suggest that the trial court’s action is unreviewable. The record must demonstrate a basis for the trial court’s action. And in this case, the evidence provides that basis.
{¶ 40} After the verdict, the trial court, apparently on reflection, concluded that the cause of McCarthy’s injuries had to be negligence. Its belief that the instructions had left the jury ill-equipped to assess fault is corroborated by the jury’s answers to the interrogatories. The jury stated that no one, including McCarthy, had been negligent. According to the jury, no one was at fault. But all the experts had agreed that the weld on the ring, the primary means by which the manway assembly was secured to the pressurized railcar, did not meet specifications and was defective. Neither Sterling, the owner, or Rescar, the maintenance contractor, had ever inspected the weld. It was also undisputed that the railcar had been designed and manufactured with a 35-psi pressure-relief valve that would activate if the pressure in the railcar exceeded 35 psi. But in 2000, Sterling and Rescar changed out the 35-psi relief valve for a 75-psi relief valve on tank ears that had been manufactured before October 1, 1997. Although increasing the pressure was permissible under federal regulations, there was expert evidence that the added pressure had compromised the safety of the railcar and had likely contributed to McCarthy’s injuries.
{¶ 41} Sterling and Rescar now contend that contrary to the trial court’s belief, the jury could reasonably have found that McCarthy’s injuries had not been caused by negligence. This argument, however, is inconsistent with their trial strategy. In closing arguments, their counsel accused AFC, the manufacturer, and/or Kinder Morgan, McCarthy’s employer, and even McCarthy himself, of negligently causing McCarthy’s catastrophic injuries.
*177{¶ 42} To establish reversible error, Sterling and Rescar have the burden to demonstrate that the trial court abused its discretion. The wisdom of its decision to set aside the jury’s verdict may be debatable in this case, but a difference of opinion is not the test for an abuse of discretion. The trial court’s explanation for granting the motion for a new trial demonstrates a rational thought process instead of a mindless reflex. Therefore, it was not arbitrary. Furthermore, the justification for its focus on the jury’s confusion due to a lack of all the appropriate tools to properly assess negligence reflects a sound reasoning process.
{¶ 43} The majority relies on our decision in Bellman, 1979 WL 208686, holding that the standard of review involves an error of law and not an abuse of discretion when the instructions are correct and the trial court’s reason for granting the motion for a new trial is grounded on the adequacy of the instructions. If Bellman is correct, I would agree with the majority, but in my view the holding in Bellman is the result of a faulty analysis.
{¶ 44} In Bellman, after the jury returned a defense verdict in a medical-malpractice case, the trial court granted a new trial, observing that its instruction on informed consent, while technically correct, should have been more detailed. In rejecting abuse of discretion as an appropriate standard of review, this court compared the standard of review for jury instructions to the standard of review for a directed verdict. A motion for a directed verdict under Civ.R. 50(A)(4), however, is limited exclusively to considerations of sufficiency of the evidence and poses, therefore, a question of law.19 In Bellman, this court wrongly reasoned that, like a directed verdict, the trial court’s duty to instruct the jury is a mandatory, nondiscretionary duty that involves a question of law. If Bellman is the rule, when the jury instructions are correct, the trial court does not have discretion to grant a new trial even if the trial court determines that the jury had become confused and that the verdict was a miscarriage of justice.
{¶ 45} Sterling and Rescar contend that review of the instructions is precluded because of McCarthy’s failure to object. Civ.R. 51(A) states, “A party may not assign as error the giving or the failure to give any instruction unless [he] objects [thereto] before the jury retires to consider its verdict, stating specifically the matter objected to and the grounds of the objection.” This rule originated in the common law when complaints against judgments were in the form of semicriminal proceedings against judges. Fairness dictated that the judge was entitled to notice of the claimed error and an opportunity to correct it.20 Accordingly, *178except for plain error and subject-matter jurisdiction, errors cannot be raised for the first time on appeal.
{¶ 46} Civ.R. 51(A) has no application to this case. As an appellee, McCarthy does not assign error. The issue in this appeal is whether the trial court abused its discretion in granting a new trial — not whether objections to the jury instructions were preserved for appellate review.
{¶ 47} I would affirm the judgment of the trial court in the appeals numbered C-090691 and C-090700.

. Nance v. Akron City Hosp., 2001 WL 542323.


. Id.


. Jenkins v. Krieger (1981), 67 Ohio St.2d 314, 320, 21 O.O.3d 198, 423 N.E.2d 856.


. State v. Adams (1980), 62 Ohio St.2d 151, 157, 16 O.O.3d 169, 404 N.E.2d 144.


. Berk v. Matthews (1990), 53 Ohio St.3d 161, 169, 559 N.E.2d 1301.


. See AAAA Ents., Inc. v. River Place Community Urban Redevelopment Corp. (1990), 50 Ohio St.3d 157, 161, 553 N.E.2d 597. See Bowden v. Annenberg, 1st Dist. No. C-040499, 2005-Ohio-6515, 2005 WL 3338935, at ¶ 49.


. Jenkins v. Krieger (1981), 67 Ohio St.2d 314, 320, 21 O.O.3d 198, 423 N.E.2d 856, quoting Rohde v. Fanner, 23 Ohio St.2d at 93, 52 O.O.2d 376, 262 N.E.2d 685, quoting Holland v. Brown (1964), 15 Utah 2d 422, 426, 394 P.2d 77.


. Nance v. Akron City Hosp., 2001 WL 542323, citing Koch v. Rist (2000), 89 Ohio St.3d 250, 252, 730 N.E.2d 963.


. See O’Day v. Webb, 29 Ohio St.2d at 219, 58 O.O.2d 424, 280 N.E.2d 896.


. See Sunderland, Improvement of Appellate Procedure (1940), 26 Iowa L.Rev. 3.